i




      OFFICE    OF ‘WE   AlTORNEY    GENERAL   OF TEXAS

                            AUSTIN




HonorableRalphBrook
CountyAtternoy
LubbookCounty
Lubbook,.Ton@




                                      day of S'anq,A.D.
                                     e l88entio  a t
                                                   a th r
                                     that they ha6 in the
                                     a 8wa of money ia
                                  ~aO,OOO.OO)Dollarr,
                              an of oaf& Gomlrrioaora
                      oar* of any rqalrr    on the
                    rat of the oouaty, and the Gouatt
                  Courtbriryr further aware oi the
                 ewrity to lrsirrtthr go~emnmn8 in
                rable wag to proaaouta   the prerait
    war lgalnataggrm*lto nationa, 18 18 the opla-
    loa or tha court that I)W,OOO.OO 0r the runa
    8hou.u br inreatod in govmmat      boaar.
        "ITI8 l!iWOWCBL
                      RESOLVEDthat aaidFl?tJ
                      Dollara be lnvomted in
    Btousan&($ao,OOO.OO)




                                                            I
Bonorable Xalph Brook, Page 2



    Government Bonds upon approval of the Attorney
    General of the State of Texas.
                             0. v. Faraue
                    tounty Judge, Lubbook County,
                               Texas

                             0.L Horton
                    Eounty    Comleeion0r,   Preoinot
                                  x0. 1
                          Ben Eanskrr
                    County Commisslonsr,     Precinot
                               NO. 2

                           Edaar E. Gray
                     County Commieaioner, Preoinot
                                x0. 3
                           Kewton Stokea
                     County Commissioner, Prscinot
                                l?o.4’

         ‘118oonnsotlon with this rtatter,I wll.1
    state that there ~111 remain available in the
    permanent improvement funds of Lubbook County,
    Texas, a sum or approximately 415,000.00, whloh
    amount will be eufriaient to take oare of all
    neaeesarp repairs and fmprovemente upon county
    property.
         “In looking into the law relative to this
    matter, I have found rrtiole 036 of the iWised
    civil Statutes of Texas, whioh provldae as tol-
     lOWiS:

          “*The legally authorized govarnlag body or
     any county, city or town, or the trusteee of any
     eahool distrlot or eohool:Community, may Invest
     their raspeotive sinlrin$zunda for the redap-
     tlon and payment of the outstanding bond8 of suoh
     aounty, olty or town, or oommunity, in bonda of
     the Gnlted States, war savings certificates, and
     certificatea or IndebtedneaP,ieaued by the Ssore-
     tary of the Treasury of the Gnlted States, and
Honorable Ralph Erook, Fage 3


     in bonds of Texas, or any county of thie State,
     or of any lnoorporatea oity or tom.    110 such
     bondo shall be purchased which, according to
     their terms, mature at a date sUbsequent to the
     time of mturlty of the bonds for the payment
     of nrhloh such sinking fund was areated.'

           *Under thin article the county would be
     authorized to lnveet any sinking funds that It
     might have for the redemption  and
     outstanding bond8 of the county. i?i%?"b::~
     unable to find a- cam or artiole providing
     for euoh Inveetment of the permanent lmprove-
     nent fund, however, It would seem to me that
     If the county could Inveet the sinking funda
     in Enlted States Cmvernment 301168, that thr
     county ahould also hare the authority to In-
     vest the permanent Improvement fund in Govern-
     n;entBonds BiAOe the permanent fund repreeenta
     a aurplur and Is not needed or required to re-
     tire any outstanding indebtedness and it would
     seem to me that euch Ed lnveetment would reat
     with the dI#cretloA of the ComaIaslonera  Court
     and If they, in their OpiniOA, thought that
     $SO,OOO.OO oould be diverted Into GoQerAmeAt
     Ponds and the county property atill adequately
     cared for,  that such action would be legal.
          "The County Commissioners CoUft would llke
     your opinion on this question: 'Can a part of
     the permanent inprovement Punde be legally in-
     vested in u. S. Goverment Defense BoAde?*Vq

          The Constitution preeoribee the maximum rate of
taxes for general purpoi3eB, for roada aAd bridges, for juries,
zid ror permanent improvements, respectively. (Section 9,
i&iole VIII, State Constitution). :+hemonies arising from
taxes levied and collected for eaoh of the enumerated pur-
posea are OOAetitUtiOAAl fUAdSi 0Ad the COITJUISSIOAeraCOUrt
has no power to transfer money from one fund to another, or
to expend, ror one purpose , tax money raised oetenaibly ror
another purpose. The immediate purpose of the provision is
to limit the anount of taxes that my be raised for thsee
several purpoees, respectively; but It is also designed to
Honorable   Ralph Brook, Page 4

illhibit e~oe~i~eexpenaitur48 ior any such purpose, ana
to mpire    that any and all money8raised by taxation for
any purpose shall be Qpplled to that partlotiar purpose
and to no,other. x0 i6tpua power to transfer money rr0m
ona to another of suoh oonetltutiohaL fuuds, or expend such
runde for another pumose, la derived from the raot that the
origidal fund coazalns more than enough to met the current
demanda against   it. Suoh exoesa may be retained In that fund,
end applied to auooesding   yearr to the very purpose for whloh
Lt was raised, thereby possibly raduolng the future tax rate
for that purpose.    Carroll Q. ~illllama,202 S. W. 504; Com-
misslonerst Court of Henderson Go. ‘1.Burke, 252 .S. %. 94i
Texas Jurlsprudenoe, Vol. 11, p. 609.
          It 16 stated in our 0 inion No. O-4297, Vhe au-
thority to invest pub110 funan Pn their custody ha6 been-
expressly oonferred upon oertain pub110 orrloera    by the Lag-
lslature In some instanoes and by the Conetitutlon In others,
In eaoh fnstanae where this power Is given, the charaoter
of the seaurities In whioh such a;oneys may be invested   has
been careiully presuribed. In every aaae where the Legls-
lature har authorlsed lnveatment of publlo funda, It haa
named bonds of the United State8 Government amng the se-
ouritles in which such funds nay be fmpestad,    reoognlzlng
the obligations of the United State8 as the safest of se-
our1t1ss. If the power to invest your surplus funds exlst-
ed, ve oould oonoelie of no safer  lnvestmant.‘t xe enoloae
a copy of said opinion for your convenienoe.
           We find no provlalon of law authorlzlng the Com-
nlcaioners* CouA to invest any portion of the permanent
lmprovenent fund of the count:!in any seouritlee whatsoever.
iiowever, on the other h&ml it is apparsnt. rrom the above
mentioned oases t.hzatany and all money raised by taxation
ror any purpose. must be applied to tnat particular purpose
and to no other, and t:lutthe Coruvlasioners’Court hae no
legal right or authority to ln7est any portion of the con-
stitutional runas (which inoludes the permanent lmproveaent
tunda) in E. C. Government Lefense Eonds or any other sa-
curitiea except sinking funds as authorieed by AlWcle 536,
supra . Therefore, we respectfully answer the above etated
question  in the negative.
                                   Yours vary truly